(Slip Opinion)              OCTOBER TERM, 2020                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  FORD MOTOR CO. v. MONTANA EIGHTH JUDICIAL
            DISTRICT COURT ET AL.

       CERTIORARI TO THE SUPREME COURT OF MONTANA

    No. 19–368.      Argued October 7, 2020—Decided March 25, 2021*
Ford Motor Company is a global auto company, incorporated in Delaware
  and headquartered in Michigan. Ford markets, sells, and services its
  products across the United States and overseas. The company also
  encourages a resale market for its vehicles. In each of these two cases,
  a state court exercised jurisdiction over Ford in a products-liability suit
  stemming from a car accident that injured a resident in the State. The
  first suit alleged that a 1996 Ford Explorer had malfunctioned, killing
  Markkaya Gullett near her home in Montana. In the second suit,
  Adam Bandemer claimed that he was injured in a collision on a Min-
  nesota road involving a defective 1994 Crown Victoria. Ford moved to
  dismiss both suits for lack of personal jurisdiction. It argued that each
  state court had jurisdiction only if the company’s conduct in the State
  had given rise to the plaintiff’s claims. And that causal link existed,
  according to Ford, only if the company had designed, manufactured, or
  sold in the State the particular vehicle involved in the accident. In
  neither suit could the plaintiff make that showing. The vehicles were
  designed and manufactured elsewhere, and the company had origi-
  nally sold the cars at issue outside the forum States. Only later resales
  and relocations by consumers had brought the vehicles to Montana and
  Minnesota. Both States’ supreme courts rejected Ford’s argument.
  Each held that the company’s activities in the State had the needed
  connection to the plaintiff’s allegations that a defective Ford caused in-
  state injury.
Held: The connection between the plaintiffs’ claims and Ford’s activities

——————
  * Together with No. 19–369, Ford Motor Co. v. Bandemer, on certiorari
to the Supreme Court of Minnesota.
2               FORD MOTOR CO. v. MONTANA EIGHTH
                      JUDICIAL DIST. COURT
                             Syllabus

    in the forum States is close enough to support specific jurisdiction.
    Pp. 4–18.
       (a) The Fourteenth Amendment’s Due Process Clause limits a state
    court’s power to exercise jurisdiction over a defendant. The canonical
    decision in this area remains International Shoe Co. v. Washington,
    326 U. S. 310. There, the Court held that a tribunal’s authority de-
    pends on the defendant’s having such “contacts” with the forum State
    that “the maintenance of the suit” is “reasonable” and “does not offend
    traditional notions of fair play and substantial justice.” Id., at 316–
    317. In applying that formulation, the Court has long focused on the
    nature and extent of “the defendant’s relationship to the forum State.”
    Bristol-Myers Squibb Co. v. Superior Court of Cal., San Francisco Cty.,
    582 U. S. ___, ___. That focus has led to the recognition of two types of
    personal jurisdiction: general and specific jurisdiction. A state court
    may exercise general jurisdiction only when a defendant is “essentially
    at home” in the State. Goodyear Dunlop Tires Operations, S. A v.
    Brown, 564 U. S 915, 919. Specific jurisdiction covers defendants less
    intimately connected with a State, but only as to a narrower class of
    claims. To be subject to that kind of jurisdiction, the defendant must
    take “some act by which [it] purposefully avails itself of the privilege
    of conducting activities within the forum State.” Hanson v. Denckla,
    357 U. S. 235, 253. And the plaintiff’s claims “must arise out of or
    relate to the defendant’s contacts” with the forum. Bristol-Myers, 582
    U. S., at ___. Pp. 4−7.
       (b) Ford admits that it has “purposefully avail[ed] itself of the privi-
    lege of conducting activities” in both States. Hanson, 357 U. S., at 253.
    The company’s claim is instead that those activities are insufficiently
    connected to the suits. In Ford’s view, due process requires a causal
    link locating jurisdiction only in the State where Ford sold the car in
    question, or the States where Ford designed and manufactured the ve-
    hicle. And because none of these things occurred in Montana or Min-
    nesota, those States’ courts have no power over these cases.
       Ford’s causation-only approach finds no support in this Court’s re-
    quirement of a “connection” between a plaintiff’s suit and a defendant’s
    activities. Bristol-Myers, 582 U. S., at ___. The most common formu-
    lation of that rule demands that the suit “arise out of or relate to the
    defendant’s contacts with the forum.” Id., at ___. The second half of
    that formulation, following the word “or,” extends beyond causality.
    So the inquiry is not over if a causal test would put jurisdiction else-
    where. Another State’s courts may yet have jurisdiction, because of a
    non-causal “affiliation between the forum and the underlying contro-
    versy, principally, [an] activity or an occurrence involving the defend-
    ant that takes place within the State’s borders.” Id., at ___−___.
       And this Court has stated that specific jurisdiction attaches in cases
                      Cite as: 592 U. S. ____ (2021)                      3

                                 Syllabus

  identical to this one—when a company cultivates a market for a prod-
  uct in the forum State and the product malfunctions there. See World-
  Wide Volkswagen Corp. v. Woodson, 444 U. S. 286. Here, Ford adver-
  tises and markets its vehicles in Montana and Minnesota, including
  the two models that allegedly malfunctioned in those States. Apart
  from sales, the company works hard to foster ongoing connections to
  its cars’ owners. All this Montana- and Minnesota-based conduct re-
  lates to the claims in these cases, brought by state residents in the
  States’ courts. Put slightly differently, because Ford had systemati-
  cally served a market in Montana and Minnesota for the very vehicles
  that the plaintiffs allege malfunctioned and injured them in those
  States, there is a strong “relationship among the defendant, the forum,
  and the litigation”—the “essential foundation” of specific jurisdiction.
  Helicopteros Nacionales de Colombia, S. A. v. Hall, 466 U. S. 408, 414.
  Allowing jurisdiction in these circumstances both treats Ford fairly
  and serves principles of “interstate federalism.”             World-Wide
  Volkswagen, 444 U. S., 293. Pp. 8–15.
     (c) Bristol-Myers and Walden v. Fiore, 571 U. S. 277, reinforce all
  that the Court has said about why Montana’s and Minnesota’s courts
  may decide these cases. In Bristol-Myers, the Court found jurisdiction
  improper because the forum State, and the defendant’s activities
  there, lacked any connection to the plaintiffs’ claims. 582 U. S., at ___.
  That is not true of these cases, where the plaintiffs are residents of the
  forum States, used the allegedly defective products in the forum
  States, and suffered injuries when those products malfunctioned
  there. And Walden does not show, as Ford claims, that a plaintiff’s
  residence and place of injury can never support jurisdiction. The de-
  fendant in Walden had never formed any contact with the forum State.
  Ford, by contrast, has a host of forum connections. The place of a plain-
  tiff’s injury and residence may be relevant in assessing the link be-
  tween those connections and the plaintiff’s suit. Pp. 15–18.
No. 19–368, 395 Mont. 478, 443 P. 3d 407, and No. 19–369, 931 N. W. 2d
 744, affirmed.

  KAGAN, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and BREYER, SOTOMAYOR, and KAVANAUGH, JJ., joined. ALITO, J., filed an
opinion concurring in the judgment. GORSUCH, J., filed an opinion con-
curring in the judgment, in which THOMAS, J., joined. BARRETT, J., took
no part in the consideration or decision of the cases.
                        Cite as: 592 U. S. ____ (2021)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                            Nos. 19–368 and 19–369
                                    _________________


       FORD MOTOR COMPANY, PETITIONER
19–368               v.
      MONTANA EIGHTH JUDICIAL DISTRICT
                COURT, ET AL.
      ON WRIT OF CERTIORARI TO THE SUPREME COURT
                      OF MONTANA



         FORD MOTOR COMPANY, PETITIONER
19–369                 v.
                ADAM BANDEMER
      ON WRIT OF CERTIORARI TO THE SUPREME COURT
                     OF MINNESOTA
                                 [March 25, 2021]

   JUSTICE KAGAN delivered the opinion of the Court.
   In each of these two cases, a state court held that it had
jurisdiction over Ford Motor Company in a products-
liability suit stemming from a car accident. The accident
happened in the State where suit was brought. The victim
was one of the State’s residents. And Ford did substantial
business in the State—among other things, advertising,
selling, and servicing the model of vehicle the suit claims is
defective. Still, Ford contends that jurisdiction is improper
because the particular car involved in the crash was not
first sold in the forum State, nor was it designed or manu-
factured there. We reject that argument. When a company
2          FORD MOTOR CO. v. MONTANA EIGHTH
                 JUDICIAL DIST. COURT
                   Opinion of the Court

like Ford serves a market for a product in a State and that
product causes injury in the State to one of its residents,
the State’s courts may entertain the resulting suit.
                                I
  Ford is a global auto company. It is incorporated in Del-
aware and headquartered in Michigan. But its business is
everywhere. Ford markets, sells, and services its products
across the United States and overseas. In this country
alone, the company annually distributes over 2.5 million
new cars, trucks, and SUVs to over 3,200 licensed dealer-
ships. See App. 70, 100. Ford also encourages a resale mar-
ket for its products: Almost all its dealerships buy and sell
used Fords, as well as selling new ones. To enhance its
brand and increase its sales, Ford engages in wide-ranging
promotional activities, including television, print, online,
and direct-mail advertisements. No matter where you live,
you’ve seen them: “Have you driven a Ford lately?” or “Built
Ford Tough.” Ford also ensures that consumers can keep
their vehicles running long past the date of sale. The com-
pany provides original parts to auto supply stores and re-
pair shops across the country. (Goes another slogan: “Keep
your Ford a Ford.”) And Ford’s own network of dealers offers
an array of maintenance and repair services, thus fostering
an ongoing relationship between Ford and its customers.
  Accidents involving two of Ford’s vehicles—a 1996 Ex-
plorer and a 1994 Crown Victoria—are at the heart of the
suits before us. One case comes from Montana. Markkaya
Gullett was driving her Explorer near her home in the State
when the tread separated from a rear tire. The vehicle spun
out, rolled into a ditch, and came to rest upside down. Gul-
lett died at the scene of the crash. The representative of her
estate sued Ford in Montana state court, bringing claims
for a design defect, failure to warn, and negligence. The
second case comes from Minnesota. Adam Bandemer was
a passenger in his friend’s Crown Victoria, traveling on a
                     Cite as: 592 U. S. ____ (2021)                     3

                          Opinion of the Court

rural road in the State to a favorite ice-fishing spot. When
his friend rear-ended a snowplow, this car too landed in a
ditch. Bandemer’s air bag failed to deploy, and he suffered
serious brain damage. He sued Ford in Minnesota state
court, asserting products-liability, negligence, and breach-
of-warranty claims.
   Ford moved to dismiss the two suits for lack of personal
jurisdiction, on basically identical grounds. According to
Ford, the state court (whether in Montana or Minnesota)
had jurisdiction only if the company’s conduct in the State
had given rise to the plaintiff ’s claims. And that causal link
existed, Ford continued, only if the company had designed,
manufactured, or—most likely—sold in the State the par-
ticular vehicle involved in the accident.1 In neither suit
could the plaintiff make that showing. Ford had designed
the Explorer and Crown Victoria in Michigan, and it had
manufactured the cars in (respectively) Kentucky and Can-
ada. Still more, the company had originally sold the cars at
issue outside the forum States—the Explorer in Washing-
ton, the Crown Victoria in North Dakota. Only later resales
and relocations by consumers had brought the vehicles to
Montana and Minnesota. That meant, in Ford’s view, that
the courts of those States could not decide the suits.
   Both the Montana and the Minnesota Supreme Courts
(affirming lower court decisions) rejected Ford’s argument.
The Montana court began by detailing the varied ways Ford
“purposefully” seeks to “serve the market in Montana.” 395
Mont. 478, 488, 443 P. 3d 407, 414 (2019). The company
advertises in the State; “has thirty-six dealerships” there;
“sells automobiles, specifically Ford Explorers[,] and parts”
to Montana residents; and provides them with “certified re-
pair, replacement, and recall services.” Ibid. Next, the
——————
  1 Ford’s Brief in Support of Motion to Dismiss in Lucero v. Ford Motor

Co., No. DV–18–247 (8th Jud. Dist., Cascade Cty., Mont.), pp. 14−15;
Ford Motor Co.’s Memorandum in Support of Motion to Dismiss in
No. 77–cv–16–1025 (7th Jud. Dist., Todd Cty., Minn.), pp. 11−12, and n. 3.
4           FORD MOTOR CO. v. MONTANA EIGHTH
                  JUDICIAL DIST. COURT
                    Opinion of the Court

court assessed the relationship between those activities and
the Gullett suit. Ford’s conduct, said the court, encourages
“Montana residents to drive Ford vehicles.” Id., at 491, 443
P. 3d, at 416. When that driving causes in-state injury, the
ensuing claims have enough of a tie to Ford’s Montana ac-
tivities to support jurisdiction. Whether Ford “designed,
manufactured, or sold [the] vehicle” in the State, the court
concluded, is “immaterial.” Ibid. Minnesota’s Supreme
Court agreed. It highlighted how Ford’s “marketing and
advertisements” influenced state residents to “purchase
and drive more Ford vehicles.” 931 N. W. 2d 744, 754
(2019). Indeed, Ford had sold in Minnesota “more than
2,000 1994 Crown Victoria[s]”—the “very type of car” in-
volved in Bandemer’s suit. Id., at 751, 754. That the “par-
ticular vehicle” injuring him was “designed, manufactured,
[and first] sold” elsewhere made no difference. Id., at 753
(emphasis in original). In the court’s view, Ford’s Minne-
sota activities still had the needed connection to
Bandemer’s allegations that a defective Crown Victoria
caused in-state injury. See id., at 754.
   We granted certiorari to consider if Ford is subject to juris-
diction in these cases. 589 U. S. ___ (2020). We hold that it is.
                               II
                               A
   The Fourteenth Amendment’s Due Process Clause limits
a state court’s power to exercise jurisdiction over a defend-
ant. The canonical decision in this area remains Interna-
tional Shoe Co. v. Washington, 326 U. S. 310 (1945). There,
the Court held that a tribunal’s authority depends on the
defendant’s having such “contacts” with the forum State
that “the maintenance of the suit” is “reasonable, in the con-
text of our federal system of government,” and “does not of-
fend traditional notions of fair play and substantial justice.”
Id., at 316–317 (internal quotation marks omitted). In giv-
ing content to that formulation, the Court has long focused
                  Cite as: 592 U. S. ____ (2021)              5

                      Opinion of the Court

on the nature and extent of “the defendant’s relationship to
the forum State.” Bristol-Myers Squibb Co. v. Superior
Court of Cal., San Francisco Cty., 582 U. S. ___, ___ (2017)
(slip op., at 5) (citing cases). That focus led to our recogniz-
ing two kinds of personal jurisdiction: general (sometimes
called all-purpose) jurisdiction and specific (sometimes
called case-linked) jurisdiction. See Goodyear Dunlop Tires
Operations, S. A. v. Brown, 564 U. S. 915, 919 (2011).
   A state court may exercise general jurisdiction only when
a defendant is “essentially at home” in the State. Ibid.
General jurisdiction, as its name implies, extends to “any
and all claims” brought against a defendant. Ibid. Those
claims need not relate to the forum State or the defendant’s
activity there; they may concern events and conduct any-
where in the world. But that breadth imposes a correlative
limit: Only a select “set of affiliations with a forum” will ex-
pose a defendant to such sweeping jurisdiction. Daimler
AG v. Bauman, 571 U. S. 117, 137 (2014). In what we have
called the “paradigm” case, an individual is subject to gen-
eral jurisdiction in her place of domicile. Ibid. (internal
quotation marks omitted). And the “equivalent” forums for
a corporation are its place of incorporation and principal
place of business. Ibid. (internal quotation marks omitted);
see id., at 139, n. 19 (leaving open “the possibility that in
an exceptional case” a corporation might also be “at home”
elsewhere). So general jurisdiction over Ford (as all parties
agree) attaches in Delaware and Michigan—not in Mon-
tana and Minnesota. See supra, at 2.
   Specific jurisdiction is different: It covers defendants less
intimately connected with a State, but only as to a narrower
class of claims. The contacts needed for this kind of juris-
diction often go by the name “purposeful availment.”
Burger King Corp. v. Rudzewicz, 471 U. S. 462, 475 (1985).
The defendant, we have said, must take “some act by which
[it] purposefully avails itself of the privilege of conducting
activities within the forum State.” Hanson v. Denckla, 357
6           FORD MOTOR CO. v. MONTANA EIGHTH
                  JUDICIAL DIST. COURT
                    Opinion of the Court

U. S. 235, 253 (1958). The contacts must be the defendant’s
own choice and not “random, isolated, or fortuitous.” Keeton
v. Hustler Magazine, Inc., 465 U. S. 770, 774 (1984). They
must show that the defendant deliberately “reached out be-
yond” its home—by, for example, “exploi[ting] a market” in
the forum State or entering a contractual relationship cen-
tered there. Walden v. Fiore, 571 U. S. 277, 285 (2014) (in-
ternal quotation marks and alterations omitted). Yet even
then—because the defendant is not “at home”—the forum
State may exercise jurisdiction in only certain cases. The
plaintiff ’s claims, we have often stated, “must arise out of
or relate to the defendant’s contacts” with the forum.
Bristol-Myers, 582 U. S., at ___ (slip op., at 5) (quoting
Daimler, 571 U. S., at 127; alterations omitted); see, e.g.,
Burger King, 471 U. S., at 472; Helicopteros Nacionales de
Colombia, S. A. v. Hall, 466 U. S. 408, 414 (1984); Interna-
tional Shoe, 326 U. S., at 319. Or put just a bit differently,
“there must be ‘an affiliation between the forum and the
underlying controversy, principally, [an] activity or an oc-
currence that takes place in the forum State and is there-
fore subject to the State’s regulation.’ ” Bristol-Myers, 582
U. S., at ___−___, ___ (slip op., at 5−6, 7) (quoting Goodyear,
564 U. S., at 919).
   These rules derive from and reflect two sets of values—
treating defendants fairly and protecting “interstate feder-
alism.” World-Wide Volkswagen Corp. v. Woodson, 444
U. S. 286, 293 (1980); see id., at 297–298. Our decision in
International Shoe founded specific jurisdiction on an idea
of reciprocity between a defendant and a State: When (but
only when) a company “exercises the privilege of conducting
activities within a state”—thus “enjoy[ing] the benefits and
protection of [its] laws”—the State may hold the company
to account for related misconduct. 326 U. S., at 319; see
Burger King, 471 U. S., at 475−476. Later decisions have
added that our doctrine similarly provides defendants with
“fair warning”—knowledge that “a particular activity may
                     Cite as: 592 U. S. ____ (2021)                     7

                          Opinion of the Court

subject [it] to the jurisdiction of a foreign sovereign.” Id., at
472 (internal quotation marks omitted); World-Wide
Volkswagen, 444 U. S., at 297 (likewise referring to “clear
notice”). A defendant can thus “structure [its] primary con-
duct” to lessen or avoid exposure to a given State’s courts.
Id., at 297. And this Court has considered alongside de-
fendants’ interests those of the States in relation to each
other. One State’s “sovereign power to try” a suit, we have
recognized, may prevent “sister States” from exercising
their like authority. Id., at 293. The law of specific juris-
diction thus seeks to ensure that States with “little legiti-
mate interest” in a suit do not encroach on States more af-
fected by the controversy. Bristol-Myers, 582 U. S., at ___
(slip op., at 6).2
                              B
   Ford contends that our jurisdictional rules prevent Mon-
tana’s and Minnesota’s courts from deciding these two
suits. In making that argument, Ford does not contest that
it does substantial business in Montana and Minnesota—
that it actively seeks to serve the market for automobiles
——————
   2 One of the concurrences here expresses a worry that our International

Shoe-based body of law is not “well suited for the way in which business
is now conducted,” and tentatively suggests a 21st-century rethinking.
Post, at 1 (ALITO, J., concurring in judgment). Fair enough perhaps, see
infra, at 12−13, n. 4, but the concurrence then acknowledges that these
cases have no distinctively modern features, and it decides them on
grounds that (as it agrees) are much the same as ours. See post, at 3−4;
compare ibid. with infra, at 11–15. The other concurrence proposes in-
stead a return to the mid-19th century—a replacement of our current
doctrine with the Fourteenth Amendment’s original meaning respecting
personal jurisdiction. Post, at 9−10 (GORSUCH, J., concurring in judg-
ment). But that opinion never reveals just what the Due Process Clause
as understood at its ratification required, and its ground for deciding
these cases is correspondingly spare. Post, at 11. This opinion, by con-
trast, resolves these cases by proceeding as the Court has done for the
last 75 years—applying the standards set out in International Shoe and
its progeny, with attention to their underlying values of ensuring fair-
ness and protecting interstate federalism.
8           FORD MOTOR CO. v. MONTANA EIGHTH
                  JUDICIAL DIST. COURT
                    Opinion of the Court

and related products in those States. See Brief for Peti-
tioner 6, 9, 13. Or to put that concession in more doctrinal
terms, Ford agrees that it has “purposefully avail[ed] itself
of the privilege of conducting activities” in both places.
Hanson, 357 U. S., at 253; see supra, at 5−6. Ford’s claim
is instead that those activities do not sufficiently connect to
the suits, even though the resident-plaintiffs allege that
Ford cars malfunctioned in the forum States. In Ford’s
view, the needed link must be causal in nature: Jurisdiction
attaches “only if the defendant’s forum conduct gave rise to
the plaintiff ’s claims.” Brief for Petitioner 13 (emphasis in
original). And that rule reduces, Ford thinks, to locating
specific jurisdiction in the State where Ford sold the car in
question, or else the States where Ford designed and man-
ufactured the vehicle. See id., at 2; Reply Brief 2, 19; supra,
at 3 (identifying those States). On that view, the place of
accident and injury is immaterial. So (Ford says) Mon-
tana’s and Minnesota’s courts have no power over these
cases.
   But Ford’s causation-only approach finds no support in
this Court’s requirement of a “connection” between a plain-
tiff ’s suit and a defendant’s activities. Bristol-Myers, 582
U. S., at ___ (slip op., at 8). That rule indeed serves to nar-
row the class of claims over which a state court may exer-
cise specific jurisdiction. But not quite so far as Ford wants.
None of our precedents has suggested that only a strict
causal relationship between the defendant’s in-state activ-
ity and the litigation will do. As just noted, our most com-
mon formulation of the rule demands that the suit “arise
out of or relate to the defendant’s contacts with the forum.”
Id., at ___ (slip op., at 5) (quoting Daimler, 571 U. S., at 127;
emphasis added; alterations omitted); see supra, at 6. The
first half of that standard asks about causation; but the
back half, after the “or,” contemplates that some relation-
ships will support jurisdiction without a causal showing.
That does not mean anything goes. In the sphere of specific
                     Cite as: 592 U. S. ____ (2021)                     9

                          Opinion of the Court

jurisdiction, the phrase “relate to” incorporates real limits,
as it must to adequately protect defendants foreign to a fo-
rum. But again, we have never framed the specific jurisdic-
tion inquiry as always requiring proof of causation—i.e.,
proof that the plaintiff ’s claim came about because of the
defendant’s in-state conduct. See also Bristol-Myers, 582
U. S., at ___, ___ (slip op., at 5, 7) (quoting Goodyear, 564
U. S., at 919) (asking whether there is “an affiliation be-
tween the forum and the underlying controversy,” without
demanding that the inquiry focus on cause). So the case is
not over even if, as Ford argues, a causal test would put
jurisdiction in only the States of first sale, manufacture,
and design. A different State’s courts may yet have juris-
diction, because of another “activity [or] occurrence” involv-
ing the defendant that takes place in the State. Bristol-
Myers, 582 U. S., at ___, ___ (slip op., at 6, 7) (quoting Good-
year, 564 U. S., at 919).3
   And indeed, this Court has stated that specific jurisdic-
tion attaches in cases identical to the ones here—when a
company like Ford serves a market for a product in the fo-
rum State and the product malfunctions there. In World-
Wide Volkswagen, the Court held that an Oklahoma court
could not assert jurisdiction over a New York car dealer just
because a car it sold later caught fire in Oklahoma. 444
U. S., at 295. But in so doing, we contrasted the dealer’s
position to that of two other defendants—Audi, the car’s

——————
   3 In thus reiterating this Court’s longstanding approach, we reject

JUSTICE GORSUCH’s apparent (if oblique) view that a state court should
have jurisdiction over a nationwide corporation like Ford on any claim,
no matter how unrelated to the State or Ford’s activities there. See post,
at 11. On that view, for example, a California court could hear a claim
against Ford brought by an Ohio plaintiff based on an accident occurring
in Ohio involving a car purchased in Ohio. Removing the need for any
connection between the case and forum State would transfigure our spe-
cific jurisdiction standard as applied to corporations. “Case-linked” ju-
risdiction, see supra, at 5–6, would then become not case-linked at all.
10          FORD MOTOR CO. v. MONTANA EIGHTH
                  JUDICIAL DIST. COURT
                    Opinion of the Court

manufacturer, and Volkswagen, the car’s nationwide im-
porter (neither of which contested jurisdiction):
     “[I]f the sale of a product of a manufacturer or distrib-
     utor such as Audi or Volkswagen is not simply an iso-
     lated occurrence, but arises from the efforts of the man-
     ufacturer or distributor to serve, directly or indirectly,
     the market for its product in [several or all] other
     States, it is not unreasonable to subject it to suit in one
     of those States if its allegedly defective merchandise
     has there been the source of injury to its owner or to
     others.” Id., at 297.
Or said another way, if Audi and Volkswagen’s business de-
liberately extended into Oklahoma (among other States),
then Oklahoma’s courts could hold the companies account-
able for a car’s catching fire there—even though the vehicle
had been designed and made overseas and sold in New
York. For, the Court explained, a company thus “purpose-
fully avail[ing] itself ” of the Oklahoma auto market “has
clear notice” of its exposure in that State to suits arising
from local accidents involving its cars. Ibid. And the com-
pany could do something about that exposure: It could “act
to alleviate the risk of burdensome litigation by procuring
insurance, passing the expected costs on to customers, or, if
the risks are [still] too great, severing its connection with
the State.” Ibid.
   Our conclusion in World-Wide Volkswagen—though, as
Ford notes, technically “dicta,” Brief for Petitioner 34—has
appeared and reappeared in many cases since. So, for ex-
ample, the Court in Keeton invoked that part of World-Wide
Volkswagen to show that when a corporation has “continu-
ously and deliberately exploited [a State’s] market, it must
reasonably anticipate being haled into [that State’s]
court[s]” to defend actions “based on” products causing in-
jury there. 465 U. S., at 781 (citing 444 U. S., at 297–298);
see Burger King, 471 U. S., at 472–473 (similarly citing
                   Cite as: 592 U. S. ____ (2021)                11

                        Opinion of the Court

World-Wide Volkswagen). On two other occasions, we reaf-
firmed that rule by reciting the above block-quoted lan-
guage verbatim. See Goodyear, 564 U. S., at 927; Asahi
Metal Industry Co. v. Superior Court of Cal., Solano Cty.,
480 U. S. 102, 110 (1987) (opinion of O’Connor, J.). And in
Daimler, we used the Audi/Volkswagen scenario as a para-
digm case of specific jurisdiction (though now naming
Daimler, the maker of Mercedes Benzes). Said the Court,
to “illustrate[ ]” specific jurisdiction’s “province[ ]”: A Cali-
fornia court would exercise specific jurisdiction “if a Califor-
nia plaintiff, injured in a California accident involving a
Daimler-manufactured vehicle, sued Daimler [in that
court] alleging that the vehicle was defectively designed.”
571 U. S., at 127, n. 5. As in World-Wide Volkswagen, the
Court did not limit jurisdiction to where the car was de-
signed, manufactured, or first sold. Substitute Ford for
Daimler, Montana and Minnesota for California, and the
Court’s “illustrat[ive]” case becomes . . . the two cases before us.
   To see why Ford is subject to jurisdiction in these cases
(as Audi, Volkswagen, and Daimler were in their ana-
logues), consider first the business that the company regu-
larly conducts in Montana and Minnesota. See generally
395 Mont., at 488, 443 P. 3d, at 414; 931 N. W. 2d, at 748;
supra, at 3−4. Small wonder that Ford has here conceded
“purposeful availment” of the two States’ markets. See su-
pra, at 7−8. By every means imaginable—among them,
billboards, TV and radio spots, print ads, and direct mail—
Ford urges Montanans and Minnesotans to buy its vehicles,
including (at all relevant times) Explorers and Crown Vic-
torias. Ford cars—again including those two models—are
available for sale, whether new or used, throughout the
States, at 36 dealerships in Montana and 84 in Minnesota.
And apart from sales, Ford works hard to foster ongoing
connections to its cars’ owners. The company’s dealers in
Montana and Minnesota (as elsewhere) regularly maintain
and repair Ford cars, including those whose warranties
12            FORD MOTOR CO. v. MONTANA EIGHTH
                    JUDICIAL DIST. COURT
                      Opinion of the Court

have long since expired. And the company distributes re-
placement parts both to its own dealers and to independent
auto shops in the two States. Those activities, too, make
Ford money. And by making it easier to own a Ford, they
encourage Montanans and Minnesotans to become lifelong
Ford drivers.
   Now turn to how all this Montana- and Minnesota-based
conduct relates to the claims in these cases, brought by
state residents in Montana’s and Minnesota’s courts. Each
plaintiff ’s suit, of course, arises from a car accident in one
of those States. In each complaint, the resident-plaintiff al-
leges that a defective Ford vehicle—an Explorer in one, a
Crown Victoria in the other—caused the crash and result-
ing harm. And as just described, Ford had advertised, sold,
and serviced those two car models in both States for many
years. (Contrast a case, which we do not address, in which
Ford marketed the models in only a different State or re-
gion.) In other words, Ford had systematically served a
market in Montana and Minnesota for the very vehicles
that the plaintiffs allege malfunctioned and injured them in
those States. So there is a strong “relationship among the
defendant, the forum, and the litigation”—the “essential
foundation” of specific jurisdiction. Helicopteros, 466 U. S.,
at 414 (internal quotation marks omitted). That is why this
Court has used this exact fact pattern (a resident-plaintiff
sues a global car company, extensively serving the state
market in a vehicle, for an in-state accident) as an illustra-
tion—even a paradigm example—of how specific jurisdiction
works. See Daimler, 571 U. S., at 127, n. 5; supra, at 11.4
——————
   4 None of this is to say that any person using any means to sell any

good in a State is subject to jurisdiction there if the product malfunctions
after arrival. We have long treated isolated or sporadic transactions dif-
ferently from continuous ones. See, e.g., World-Wide Volkswagen Corp.
v. Woodson, 444 U. S. 286, 297 (1980); supra, at 6. And we do not here
consider internet transactions, which may raise doctrinal questions of
their own. See Walden v. Fiore, 571 U. S. 277, 290, n. 9 (2014) (“[T]his
                      Cite as: 592 U. S. ____ (2021)                     13

                           Opinion of the Court

  The only complication here, pressed by Ford, is that the
company sold the specific cars involved in these crashes out-
side the forum States, with consumers later selling them to
the States’ residents. Because that is so, Ford argues, the
plaintiffs’ claims “would be precisely the same if Ford had
never done anything in Montana and Minnesota.” Brief for
Petitioner 46. Of course, that argument merely restates
Ford’s demand for an exclusively causal test of connection—
which we have already shown is inconsistent with our
caselaw. See Tr. of Oral Arg. 4; supra, at 8−9. And indeed,
a similar assertion could have been made in World-Wide
Volkswagen—yet the Court made clear that systematic con-
tacts in Oklahoma rendered Audi accountable there for an
in-state accident, even though it involved a car sold in New
York. See supra, at 9−10. So too here, and for the same
reasons, see supra, at 11−12—even supposing (as Ford
does) that without the company’s Montana or Minnesota
contacts the plaintiffs’ claims would be just the same.
  But in any event, that assumption is far from clear. For
the owners of these cars might never have bought them,
and so these suits might never have arisen, except for
Ford’s contacts with their home States. Those contacts
might turn any resident of Montana or Minnesota into a
Ford owner—even when he buys his car from out of state.
He may make that purchase because he saw ads for the car
in local media. And he may take into account a raft of
Ford’s in-state activities designed to make driving a Ford
——————
case does not present the very different questions whether and how a
defendant’s virtual ‘presence’ and conduct translate into ‘contacts’ with
a particular State”). So consider, for example, a hypothetical offered at
oral argument. “[A] retired guy in a small town” in Maine “carves decoys”
and uses “a site on the Internet” to sell them. Tr. of Oral Arg. 39. “Can
he be sued in any state if some harm arises from the decoy?” Ibid. The
differences between that case and the ones before us virtually list them-
selves. (Just consider all our descriptions of Ford’s activities outside its
home bases.) So we agree with the plaintiffs’ counsel that resolving these
cases does not also resolve the hypothetical. See id., at 39−40.
14            FORD MOTOR CO. v. MONTANA EIGHTH
                    JUDICIAL DIST. COURT
                      Opinion of the Court

convenient there: that Ford dealers stand ready to service
the car; that other auto shops have ample supplies of Ford
parts; and that Ford fosters an active resale market for its
old models. The plaintiffs here did not in fact establish, or
even allege, such causal links. But cf. post, at 3–4 (ALITO,
J., concurring in judgment) (nonetheless finding some kind
of causation). Nor should jurisdiction in cases like these
ride on the exact reasons for an individual plaintiff ’s pur-
chase, or on his ability to present persuasive evidence about
them.5 But the possibilities listed above—created by the
reach of Ford’s Montana and Minnesota contacts—under-
score the aptness of finding jurisdiction here, even though
the cars at issue were first sold out of state.
   For related reasons, allowing jurisdiction in these cases
treats Ford fairly, as this Court’s precedents explain. In
conducting so much business in Montana and Minnesota,
Ford “enjoys the benefits and protection of [their] laws”—
the enforcement of contracts, the defense of property, the
resulting formation of effective markets. International
Shoe, 326 U. S., at 319. All that assistance to Ford’s in-
state business creates reciprocal obligations—most rele-
vant here, that the car models Ford so extensively markets
in Montana and Minnesota be safe for their citizens to use
there. Thus our repeated conclusion: A state court’s en-
forcement of that commitment, enmeshed as it is with
Ford’s government-protected in-state business, can “hardly
be said to be undue.” Ibid.; see supra, at 10−11. And as
World-Wide Volkswagen described, it cannot be thought
surprising either. An automaker regularly marketing a ve-
hicle in a State, the Court said, has “clear notice” that it will
be subject to jurisdiction in the State’s courts when the
product malfunctions there (regardless where it was first
——————
  5 It should, for example, make no difference if a plaintiff had recently

moved to the forum State with his car, and had not made his purchasing
decision with that move in mind—so had not considered any of Ford’s
activities in his new home State.
                  Cite as: 592 U. S. ____ (2021)            15

                      Opinion of the Court

sold). 444 U. S., at 297; see supra, at 10. Precisely because
that exercise of jurisdiction is so reasonable, it is also pre-
dictable—and thus allows Ford to “structure [its] primary
conduct” to lessen or even avoid the costs of state-court liti-
gation. World-Wide Volkswagen, 444 U. S., at 297.
   Finally, principles of “interstate federalism” support ju-
risdiction over these suits in Montana and Minnesota. Id.,
at 293. Those States have significant interests at stake—
“providing [their] residents with a convenient forum for re-
dressing injuries inflicted by out-of-state actors,” as well as
enforcing their own safety regulations. Burger King, 471
U. S., at 473; see Keeton, 465 U. S., at 776. Consider, next
to those, the interests of the States of first sale (Washington
and North Dakota)—which Ford’s proposed rule would
make the most likely forums. For each of those States, the
suit involves all out-of-state parties, an out-of-state acci-
dent, and out-of-state injuries; the suit’s only connection
with the State is that a former owner once (many years ear-
lier) bought the car there. In other words, there is a less
significant “relationship among the defendant, the forum,
and the litigation.” Walden, 571 U. S., at 284 (internal quo-
tation marks omitted). So by channeling these suits to
Washington and North Dakota, Ford’s regime would under-
mine, rather than promote, what the company calls the Due
Process Clause’s “jurisdiction-allocating function.” Brief for
Petitioner 24.
                              C
   Ford mainly relies for its rule on two of our recent deci-
sions—Bristol-Myers and Walden. But those precedents
stand for nothing like the principle Ford derives from them.
If anything, they reinforce all we have said about why Mon-
tana’s and Minnesota’s courts can decide these cases.
   Ford says of Bristol-Myers that it “squarely foreclose[s]”
jurisdiction. Reply Brief 2. In that case, non-resident plain-
tiffs brought claims in California state court against
16          FORD MOTOR CO. v. MONTANA EIGHTH
                  JUDICIAL DIST. COURT
                    Opinion of the Court

Bristol-Myers Squibb, the manufacturer of a nationally
marketed prescription drug called Plavix. The plaintiffs
had not bought Plavix in California; neither had they used
or suffered any harm from the drug there. Still, the Cali-
fornia Supreme Court thought it could exercise jurisdiction
because Bristol-Myers Squibb sold Plavix in California and
was defending there against identical claims brought by the
State’s residents. This Court disagreed, holding that the
exercise of jurisdiction violated the Fourteenth Amend-
ment. In Ford’s view, the same must be true here. Each of
these plaintiffs, like the plaintiffs in Bristol-Myers, alleged
injury from a particular item (a car, a pill) that the defend-
ant had sold outside the forum State. Ford reads Bristol-
Myers to preclude jurisdiction when that is true, even if the
defendant regularly sold “the same kind of product” in the
State. Reply Brief 2 (emphasis in original).
   But that reading misses the point of our decision. We
found jurisdiction improper in Bristol-Myers because the fo-
rum State, and the defendant’s activities there, lacked any
connection to the plaintiffs’ claims. See 582 U. S., at ___
(slip op., at 8) (“What is needed—and what is missing
here—is a connection between the forum and the specific
claims at issue”). The plaintiffs, the Court explained, were
not residents of California. They had not been prescribed
Plavix in California. They had not ingested Plavix in Cali-
fornia. And they had not sustained their injuries in Cali-
fornia. See ibid. (emphasizing these points). In short, the
plaintiffs were engaged in forum-shopping—suing in Cali-
fornia because it was thought plaintiff-friendly, even
though their cases had no tie to the State. See id., at ___
(slip op., at 10) (distinguishing the Plavix claims from the
litigation in Keeton, see supra, at 10, because they “involv[e]
no in-state injury and no injury to residents of the forum
State”). That is not at all true of the cases before us. Yes,
Ford sold the specific products in other States, as Bristol-
Myers Squibb had. But here, the plaintiffs are residents of
                  Cite as: 592 U. S. ____ (2021)            17

                      Opinion of the Court

the forum States. They used the allegedly defective prod-
ucts in the forum States. And they suffered injuries when
those products malfunctioned in the forum States. In sum,
each of the plaintiffs brought suit in the most natural
State—based on an “affiliation between the forum and the
underlying controversy, principally, [an] activity or an oc-
currence that t[ook] place” there. Bristol-Myers, 582 U. S.,
at ___−___, ___ (slip op., at 5−6, 7) (internal quotation
marks omitted). So Bristol-Myers does not bar jurisdiction.
   Ford falls back on Walden as its last resort. In that case,
a Georgia police officer working at an Atlanta airport
searched, and seized money from, two Nevada residents be-
fore they embarked on a flight to Las Vegas. The victims of
the search sued the officer in Nevada, arguing that their
alleged injury (their inability to use the seized money) oc-
curred in the State in which they lived. This Court held the
exercise of jurisdiction in Nevada improper even though
“the plaintiff[s] experienced [the] effect[s]” of the officer’s
conduct there. 571 U. S., at 290. According to Ford, our
ruling shows that a plaintiff ’s residence and place of injury
can never support jurisdiction. See Brief for Petitioner 32.
And without those facts, Ford concludes, the basis for juris-
diction crumbles here as well.
   But Walden has precious little to do with the cases before
us. In Walden, only the plaintiffs had any contacts with the
State of Nevada; the defendant-officer had never taken any
act to “form[ ] a contact” of his own. 571 U. S., at 290. The
officer had “never traveled to, conducted activities within,
contacted anyone in, or sent anything or anyone to Ne-
vada.” Id., at 289. So to use the language of our doctrinal
test: He had not “purposefully avail[ed himself] of the priv-
ilege of conducting activities” in the forum State. Hanson,
357 U. S., at 253. Because that was true, the Court had no
occasion to address the necessary connection between a de-
fendant’s in-state activity and the plaintiff ’s claims. But
18         FORD MOTOR CO. v. MONTANA EIGHTH
                 JUDICIAL DIST. COURT
                   Opinion of the Court

here, Ford has a veritable truckload of contacts with Mon-
tana and Minnesota, as it admits. See supra, at 11−12. The
only issue is whether those contacts are related enough to
the plaintiffs’ suits. As to that issue, so what if (as Walden
held) the place of a plaintiff ’s injury and residence cannot
create a defendant’s contact with the forum State? Those
places still may be relevant in assessing the link between
the defendant’s forum contacts and the plaintiff ’s suit—in-
cluding its assertions of who was injured where. And in-
deed, that relevance is a key part of Bristol-Myers’ reason-
ing. See 582 U. S., at ___ (slip op., at 9) (finding a lack of
“connection” in part because the “plaintiffs are not Califor-
nia residents and do not claim to have suffered harm in that
State”). One of Ford’s own favorite cases thus refutes its
appeal to the other.
                         *     *    *
  Here, resident-plaintiffs allege that they suffered in-state
injury because of defective products that Ford extensively
promoted, sold, and serviced in Montana and Minnesota.
For all the reasons we have given, the connection between
the plaintiffs’ claims and Ford’s activities in those States—
or otherwise said, the “relationship among the defendant,
the forum[s], and the litigation”—is close enough to support
specific jurisdiction. Walden, 571 U. S., at 284 (internal
quotation marks omitted). The judgments of the Montana
and Minnesota Supreme Courts are therefore affirmed.

                                             It is so ordered.

   JUSTICE BARRETT took no part in the consideration or de-
cision of these cases.
                 Cite as: 592 U. S. ____ (2021)            1

                ALITO,AJ.,   , J., concurring
                           concurring
                        LITO           in judgment

SUPREME COURT OF THE UNITED STATES
                          _________________

                    Nos. 19–368 and 19–369
                          _________________


       FORD MOTOR COMPANY, PETITIONER
19–368               v.
      MONTANA EIGHTH JUDICIAL DISTRICT
                COURT, ET AL.
     ON WRIT OF CERTIORARI TO THE SUPREME COURT
                     OF MONTANA



         FORD MOTOR COMPANY, PETITIONER
19–369                 v.
                ADAM BANDEMER
     ON WRIT OF CERTIORARI TO THE SUPREME COURT
                    OF MINNESOTA
                        [March 25, 2021]

   JUSTICE ALITO, concurring in the judgment.
   These cases can and should be decided without any alter-
ation or refinement of our case law on specific personal
jurisdiction. To be sure, for the reasons outlined in JUSTICE
GORSUCH’s thoughtful opinion, there are grounds for ques-
tioning the standard that the Court adopted in Interna-
tional Shoe Co. v. Washington, 326 U. S. 310 (1945). And
there are also reasons to wonder whether the case law we
have developed since that time is well suited for the way in
which business is now conducted. But there is nothing dis-
tinctively 21st century about the question in the cases now
before us, and the answer to that question is settled by our
case law.
   Since International Shoe, the rule has been that a state
court can exercise personal jurisdiction over a defendant if
the defendant has “minimum contacts” with the forum—
2          FORD MOTOR CO. v. MONTANA EIGHTH
                 JUDICIAL DIST. COURT
              ALITO, J., concurring in judgment

which means that the contacts must be “such that the
maintenance of the suit does not offend ‘traditional notions
of fair play and substantial justice.’ ” Id., at 316 (quoting
Milliken v. Meyer, 311 U. S. 457, 463 (1940)).
   That standard is easily met here. Ford has long had a
heavy presence in Minnesota and Montana. It spends bil-
lions on national advertising. It has many franchises in
both States. Ford dealers in Minnesota and Montana sell
and service Ford vehicles, and Ford ships replacement
parts to both States. In entertaining these suits, Minnesota
and Montana courts have not reached out and grabbed suits
in which they “have little legitimate interest.” Bristol-
Myers Squibb Co. v. Superior Court of Cal., San Francisco
Cty., 582 U. S. ___, ___ (2017) (slip op., at 6). Their resi-
dents, while riding in vehicles purchased within their bor-
ders, were killed or injured in accidents on their roads. Can
anyone seriously argue that requiring Ford to litigate these
cases in Minnesota and Montana would be fundamentally
unfair?
   Well, Ford makes that argument. It would send the
plaintiffs packing to the jurisdictions where the vehicles in
question were assembled (Kentucky and Canada), designed
(Michigan), or first sold (Washington and North Dakota) or
where Ford is incorporated (Delaware) or has its principal
place of business (Michigan).
   As might have been predicted, the Court unanimously re-
jects this understanding of “traditional notions of fair play
and substantial justice.” And in doing so, we merely follow
what we said in World-Wide Volkswagen Corp. v. Woodson,
444 U. S. 286, 297–298 (1980), which was essentially this:
If a car manufacturer makes substantial efforts to sell ve-
hicles in States A and B (and other States), and a defect in
a vehicle first sold in State A causes injuries in an accident
in State B, the manufacturer can be sued in State B. That
rule decides these cases.
   Ford, however, asks us to adopt an unprecedented rule
                  Cite as: 592 U. S. ____ (2021)              3

                 ALITO, J., concurring in judgment

under which a defendant’s contacts with the forum State
must be proven to have been a but-for cause of the tort
plaintiff ’s injury. The Court properly rejects that argu-
ment, and I agree with the main thrust of the Court’s opin-
ion. My only quibble is with the new gloss that the Court
puts on our case law. Several of our opinions have said that
a plaintiff ’s claims “ ‘must arise out of or relate to the de-
fendant’s contacts’ ” with the forum. See ante, at 6 (citing
cases). The Court parses this phrase “as though we were
dealing with language of a statute,” Reiter v. Sonotone
Corp., 442 U. S. 330, 341 (1979), and because this phrase is
cast in the disjunctive, the Court recognizes a new category
of cases in which personal jurisdiction is permitted: those
in which the claims do not “arise out of ” (i.e., are not caused
by) the defendant’s contacts but nevertheless sufficiently
“relate to” those contacts in some undefined way, ante, at
8–9.
   This innovation is unnecessary and, in my view, unwise.
To say that the Constitution does not require the kind of
proof of causation that Ford would demand—what the ma-
jority describes as a “strict causal relationship,” ante, at 8—
is not to say that no causal link of any kind is needed. And
here, there is a sufficient link. It is reasonable to infer that
the vehicles in question here would never have been on the
roads in Minnesota and Montana if they were some totally
unknown brand that had never been advertised in those
States, was not sold in those States, would not be familiar
to mechanics in those States, and could not have been easily
repaired with parts available in those States. See ante, at
13–14 (describing this relationship between Ford’s activi-
ties and these suits). The whole point of those activities
was to put more Fords (including those in question here) on
Minnesota and Montana roads. The common-sense rela-
tionship between Ford’s activities and these suits, in other
words, is causal in a broad sense of the concept, and per-
sonal jurisdiction can rest on this type of link without strict
4          FORD MOTOR CO. v. MONTANA EIGHTH
                 JUDICIAL DIST. COURT
              ALITO, J., concurring in judgment

proof of the type Ford would require. When “arise out of ”
is understood in this way, it is apparent that “arise out of ”
and “relate to” overlap and are not really two discrete
grounds for jurisdiction. The phrase “arise out of or
relate to” is simply a way of restating the basic “minimum
contacts” standard adopted in International Shoe.
   Recognizing “relate to” as an independent basis for
specific jurisdiction risks needless complications. The “or-
dinary meaning” of the phrase “relate to” “is a broad one.”
Morales v. Trans World Airlines, Inc., 504 U. S. 374, 383
(1992). Applying that phrase “according to its terms [is] a
project doomed to failure, since, as many a curbstone phi-
losopher has observed, everything is related to everything
else.” California Div. of Labor Standards Enforcement v.
Dillingham Constr., N. A., Inc., 519 U. S. 316, 335 (1997)
(Scalia, J., concurring). To rein in this phrase, limits must
be found, and the Court assures us that “relate to,” as it now
uses the concept, “incorporates real limits.” Ante, at 9. But
without any indication what those limits might be, I doubt
that the lower courts will find that observation terribly
helpful. Instead, what limits the potentially boundless
reach of “relate to” is just the sort of rough causal connec-
tion I have described.
   I would leave the law exactly where it stood before we
took these cases, and for that reason, I concur in the
judgment.
                  Cite as: 592 U. S. ____ (2021)            1

                    GORSUCH
               GORSUCH        , J., concurring
                      , J., concurring  in judgment

SUPREME COURT OF THE UNITED STATES
                           _________________

                     Nos. 19–368 and 19–369
                           _________________


       FORD MOTOR COMPANY, PETITIONER
19–368               v.
      MONTANA EIGHTH JUDICIAL DISTRICT
                COURT, ET AL.
     ON WRIT OF CERTIORARI TO THE SUPREME COURT
                     OF MONTANA



         FORD MOTOR COMPANY, PETITIONER
19–369                 v.
                ADAM BANDEMER
     ON WRIT OF CERTIORARI TO THE SUPREME COURT
                    OF MINNESOTA
                        [March 25, 2021]

    JUSTICE GORSUCH, with whom JUSTICE THOMAS joins,
concurring in the judgment.
   Since International Shoe Co. v. Washington, 326 U. S. 310
(1945), this Court’s cases have sought to divide the world of
personal jurisdiction in two. A tribunal with “general juris-
diction” may entertain any claim against the defendant.
But to trigger this power, a court usually must ensure the
defendant is “ ‘at home’ ” in the forum State. Daimler AG v.
Bauman, 571 U. S. 117, 137 (2014). Meanwhile, “specific
jurisdiction” affords a narrower authority. It applies only
when the defendant “ ‘purposefully avails’ ” itself of the op-
portunity to do business in the forum State and the suit
“ ‘arise[s] out of or relate[s] to’ ” the defendant’s contacts
with the forum State. Burger King Corp. v. Rudzewicz, 471
U. S. 462, 472, 475 (1985).
    While our cases have long admonished lower courts to
2           FORD MOTOR CO. v. MONTANA EIGHTH
                  JUDICIAL DIST. COURT
              GORSUCH, J., concurring in judgment

keep these concepts distinct, some of the old guardrails
have begun to look a little battered. Take general jurisdic-
tion. If it made sense to speak of a corporation having one
or two “homes” in 1945, it seems almost quaint in 2021
when corporations with global reach often have massive op-
erations spread across multiple States. To cope with these
changing economic realities, this Court has begun cau-
tiously expanding the old rule in “ ‘exceptional case[s].’ ”
BNSF R. Co. v. Tyrrell, 581 U. S. ___, ___ (2017) (slip op.,
at 10).
   Today’s case tests the old boundaries from another direc-
tion. Until now, many lower courts have proceeded on the
premise that specific jurisdiction requires two things. First,
the defendant must “purposefully avail” itself of the chance
to do business in a State. Second, the plaintiff ’s suit must
“arise out of or relate to” the defendant’s in-state activities.
Typically, courts have read this second phrase as a unit re-
quiring at least a but-for causal link between the defend-
ant’s local activities and the plaintiff ’s injuries. E.g., Tam-
buro v. Dworkin, 601 F. 3d 693, 708–709 (CA7 2010)
(collecting cases); see also Burger King, 471 U. S., at 475
(discussing “proximate[ ] results”). As every first year law
student learns, a but-for causation test isn’t the most de-
manding. At a high level of abstraction, one might say any
event in the world would not have happened “but for”
events far and long removed.
   Now, though, the Court pivots away from this under-
standing. Focusing on the phrase “arise out of or relate to”
that so often appears in our cases, the majority asks us to
parse those words “as though we were dealing with lan-
guage of a statute.” Reiter v. Sonotone Corp., 442 U. S. 330,
341 (1979). In particular, the majority zeros in on the dis-
junctive conjunction “or,” and proceeds to build its entire
opinion around that linguistic feature. Ante, at 8–9. The
majority admits that “arise out of ” may connote causation.
But, it argues, “relate to” is an independent clause that does
                  Cite as: 592 U. S. ____ (2021)            3

               GORSUCH, J., concurring in judgment

not.
   Where this leaves us is far from clear. For a case to “re-
late to” the defendant’s forum contacts, the majority says,
it is enough if an “affiliation” or “relationship” or “connec-
tion” exists between them. Ante, at 6, 12, 16. But what does
this assortment of nouns mean? Loosed from any causation
standard, we are left to guess. The majority promises that
its new test “does not mean anything goes,” but that hardly
tells us what does. Ante, at 9. In some cases, the new test
may prove more forgiving than the old causation rule. But
it’s hard not to wonder whether it may also sometimes turn
out to be more demanding. Unclear too is whether, in cases
like that, the majority would treat causation and “affilia-
tion” as alternative routes to specific jurisdiction, or
whether it would deny jurisdiction outright.
   For a glimpse at the complications invited by today’s de-
cision, consider its treatment of North Dakota and Wash-
ington. Those are the States where Ford first sold the al-
legedly defective cars at issue in the cases before us. The
majority seems to suggest that, if the plaintiffs had sought
to bring their suits in those States, they would have failed.
The majority stresses that the “only connection” between
the plaintiffs’ claims and North Dakota and Washington is
the fact that former owners once bought the allegedly de-
fective cars there. Ante, at 15. But the majority never tells
us why that “connection” isn’t enough. Surely, North Da-
kota and Washington would contend they have a strong in-
terest in ensuring they don’t become marketplaces for un-
reasonably dangerous products. Nor is it clear why the
majority casts doubt on the availability of specific jurisdic-
tion in these States without bothering to consider whether
the old causation test might allow it. After all, no one
doubts Ford purposefully availed itself of those markets.
The plaintiffs’ injuries, at least arguably, “arose from” (or
were caused by) the sale of defective cars in those places.
Even if the majority’s new affiliation test isn’t satisfied,
4           FORD MOTOR CO. v. MONTANA EIGHTH
                  JUDICIAL DIST. COURT
              GORSUCH, J., concurring in judgment

don’t we still need to ask those causation questions, or are
they now to be abandoned?
   Consider, too, a hypothetical the majority offers in a foot-
note. The majority imagines a retiree in Maine who starts
a one-man business, carving and selling wooden duck de-
coys. In time, the man sells a defective decoy over the In-
ternet to a purchaser in another State who is injured. See
ante, at 13, n. 4. We aren’t told how. (Was the decoy coated
in lead paint?) But put that aside. The majority says this
hypothetical supplies a useful study in contrast with our
cases. On the majority’s telling, Ford’s “continuous” con-
tacts with Montana and Minnesota are enough to establish
an “affiliation” with those States; by comparison, the decoy
seller’s contacts may be too “isolated” and “sporadic” to en-
title an injured buyer to sue in his home State. But if this
comparison highlights anything, it is only the litigation
sure to follow. For between the poles of “continuous” and
“isolated” contacts lie a virtually infinite number of “affilia-
tions” waiting to be explored. And when it comes to that
vast terrain, the majority supplies no meaningful guidance
about what kind or how much of an “affiliation” will suffice.
Nor, once more, does the majority tell us whether its new
affiliation test supplants or merely supplements the old
causation inquiry.
   Not only does the majority’s new test risk adding new lay-
ers of confusion to our personal jurisdiction jurisprudence.
The whole project seems unnecessary. Immediately after
disavowing any need for a causal link between the defend-
ant’s forum activities and the plaintiffs’ injuries, the major-
ity proceeds to admit that such a link may be present here.
Ante, at 14. The majority stresses that the Montana and
Minnesota plaintiffs before us “might” have purchased their
cars because of Ford’s activities in their home States. They
“may” have relied on Ford’s local advertising. And they
“may” have depended on Ford’s promise to furnish in-state
servicers and dealers. If the majority is right about these
                       Cite as: 592 U. S. ____ (2021)                        5

                   GORSUCH, J., concurring in judgment

things, that would be more than enough to establish a but-
for causal link between Ford’s in-state activities and the
plaintiffs’ decisions to purchase their allegedly defective ve-
hicles. Nor should that result come as a surprise: One
might expect such causal links to be easy to prove in suits
against corporate behemoths like Ford. All the new euphe-
misms—“affiliation,” “relationship,” “connection”—thus
seem pretty pointless.1
                              *
  With the old International Shoe dichotomy looking in-
creasingly uncertain, it’s hard not to ask how we got here
and where we might be headed.
  Before International Shoe, it seems due process was usu-
ally understood to guarantee that only a court of competent
jurisdiction could deprive a defendant of his life, liberty, or
property. In turn, a court’s competency normally depended
on the defendant’s presence in, or consent to, the sover-
eign’s jurisdiction. But once a plaintiff was able to “tag” the
defendant with process in the jurisdiction, that State’s
courts were generally thought competent to render judg-
ment on any claim against the defendant, whether it in-
volved events inside or outside the State. Pennoyer v. Neff,
95 U. S. 714, 733 (1878); Burnham v. Superior Court of Cal.,


——————
   1 The majority says personal jurisdiction should not turn on a plain-

tiff’s ability to “allege” or “establish” his or her reasons for doing business
with the defendant. Ante, at 14. But the implicit assumption here—that
the plaintiff bears the burden of proving personal jurisdiction—is often
mistaken. Perhaps because a lack of personal jurisdiction is a waivable
affirmative defense, some States place the burden of proving the defense
on the defendant. Even in places where the plaintiff bears the burden, I
fail to see why it would be so terrible (or burdensome) to require an indi-
vidual to plead and prove his or her reasons for purchase. Frequently,
doing so may be simple—far simpler than showing how the defendant’s
connections with the jurisdiction satisfy a new and amorphous “affilia-
tion” test.
6             FORD MOTOR CO. v. MONTANA EIGHTH
                    JUDICIAL DIST. COURT
                GORSUCH, J., concurring in judgment

County of Marin, 495 U. S. 604, 610–611 (1990); J. Story,
Commentaries on the Conflict of Laws 912–913 (3d ed.
1846); Massie v. Watts, 6 Cranch 148, 157, 161–162 (1810).2
   International Shoe’s emergence may be attributable to
many influences, but at least part of the story seems to in-
volve the rise of corporations and interstate trade. See
Honda Motor Co. v. Oberg, 512 U. S. 415, 431 (1994). A
corporation doing business in its State of incorporation is
one thing; the old physical presence rules for individuals
seem easily adaptable to them. But what happens when a
corporation, created and able to operate thanks to the laws
of one State, seeks the privilege of sending agents or prod-
ucts into another State?
   Early on, many state courts held conduct like that ren-
ders an out-of-state corporation present in the second juris-
diction. And a present company could be sued for any claim,
so long as the plaintiff served an employee doing corporate
business within the second State. E.g., Pennsylvania Lum-
bermen’s Mut. Fire Ins. Co. v. Meyer, 197 U. S. 407, 413–415
(1905). Other States sought to obviate any potential ques-
tion about corporate jurisdiction by requiring an out-of-
state corporation to incorporate under their laws too, or at
least designate an agent for service of process. Either way,
the idea was to secure the out-of-state company’s presence
or consent to suit. E.g., Pennsylvania Fire Ins. Co. of Phil-
adelphia v. Gold Issue Mining & Milling Co., 243 U. S. 93,
——————
  2 Some disagree that due process requires even this much. Recent

scholarship, for example, contends Pennoyer’s territorial account of sov-
ereign power is mostly right, but the rules it embodies are not “fixed in
constitutional amber”—that is, Congress might be able to change them.
Sachs, Pennoyer Was Right, 95 Texas L. Rev. 1249, 1255 (2017). Others
suggest that fights over personal jurisdiction would be more sensibly
waged under the Full Faith and Credit Clause. Jackson, Full Faith and
Credit—The Lawyer’s Clause of the Constitution, 45 Colum. L. Rev. 1, 3
(1945). Whether these theories are right or wrong, they at least seek to
answer the right question—what the Constitution as originally under-
stood requires, not what nine judges consider “fair” and “just.”
                  Cite as: 592 U. S. ____ (2021)             7

               GORSUCH, J., concurring in judgment

95–96 (1917).
   Unsurprisingly, corporations soon looked for ways
around rules like these. No one, after all, has ever liked
greeting the process server. For centuries, individuals fac-
ing imminent suit sought to avoid it by fleeing the court’s
territorial jurisdiction. But this tactic proved “too crude for
the American business genius,” and it held some obvious
disadvantages. See Jackson, What Price “Due Process,” 5
N. Y. L. Rev. 435, 436 (1927). Corporations wanted to re-
tain the privilege of sending their personnel and products
to other jurisdictions where they lacked a charter to do busi-
ness. At the same time, when confronted with lawsuits in
the second forum, they sought to hide behind their foreign
charters and deny their presence. Really, their strategy
was to do business without being seen to do business. Id.,
at 438 (“No longer is the foreign corporation confronted with
the problem ‘to be or not to be’—it can both be and not be!”).
   Initially and routinely, state courts rejected ploys like
these. See, e.g., Pullman Palace Car Co. v. Lawrence, 74
Miss. 782, 796–799, 22 So. 53, 55–56 (Miss. 1897). But, in
a series of decisions at the turn of the last century, this
Court eventually provided a more receptive audience. On
the one hand, the Court held that an out-of-state corpora-
tion often has a right to do business in another State unen-
cumbered by that State’s registration rules, thanks to the
so-called dormant Commerce Clause. International Text-
book Co. v. Pigg, 217 U. S. 91, 107–112 (1910). On the other
hand, the Court began invoking the Due Process Clause to
restrict the circumstances in which an out-of-state corpora-
tion could be deemed present. So, for example, the Court
ruled that even an Oklahoma corporation purchasing a
large portion of its merchandise in New York was not “doing
business” there. Rosenberg Bros. & Co. v. Curtis Brown Co.,
260 U. S. 516, 517–518 (1923). Perhaps advocates of this
arrangement thought it promoted national economic
growth. See Dodd, Jurisdiction in Personal Actions, 23 Ill.
8             FORD MOTOR CO. v. MONTANA EIGHTH
                    JUDICIAL DIST. COURT
                GORSUCH, J., concurring in judgment

L. Rev. 427, 444–445 (1929). But critics questioned its fi-
delity to the Constitution and traditional jurisdictional
principles, noting that it often left injured parties with no
practical forum for their claims too.             Jackson, 5
N. Y. L. Rev., at 436–438.
   In many ways, International Shoe sought to start over.
The Court “cast . . . aside” the old concepts of territorial ju-
risdiction that its own earlier decisions had seemingly
twisted in favor of out-of-state corporations. Burnham, 495
U. S., at 618. At the same time, the Court also cast doubt
on the idea, once pursued by many state courts, that a com-
pany “consents” to suit when it is forced to incorporate or
designate an agent for receipt of process in a jurisdiction
other than its home State. Ibid.3 In place of nearly every-
thing that had come before, the Court sought to build a new
test focused on “ ‘traditional notions of fair play and sub-
stantial justice.’ ” International Shoe, 326 U. S., at 316
(quoting Milliken v. Meyer, 311 U. S. 457, 463 (1940)).
   It was a heady promise. But it is unclear how far it has
really taken us. Even today, this Court usually considers
corporations “at home” and thus subject to general jurisdic-
tion in only one or two States. All in a world where global
conglomerates boast of their many “headquarters.” The
Court has issued these restrictive rulings, too, even though
individual defendants remain subject to the old “tag” rule,
allowing them to be sued on any claim anywhere they can
be found. Burnham, 495 U. S., at 610–611.4 Nearly 80
——————
   3 It is unclear what remains of the old “consent” theory after Interna-

tional Shoe’s criticism. Some courts read International Shoe and the
cases that follow as effectively foreclosing it, while others insist it re-
mains viable. Compare Lanham v. BNSF R. Co., 305 Neb. 124, 130–136,
939 N. W. 2d 363, 368–371 (Neb. 2020), with Rodriguez v. Ford Motor
Co., 2019-NMCA-023, ¶12–¶14, 458 P. 3d 569, 575–576 (N. M. Ct. App.
2018).
   4 Since Burnham, some courts have sought to revive the tag rule for

artificial entities while others argue that doing so would be inconsistent
                    Cite as: 592 U. S. ____ (2021)                 9

                GORSUCH, J., concurring in judgment

years removed from International Shoe, it seems corpora-
tions continue to receive special jurisdictional protections
in the name of the Constitution. Less clear is why.
   Maybe, too, International Shoe just doesn’t work quite as
well as it once did. For a period, its specific jurisdiction test
might have seemed a reasonable new substitute for as-
sessing corporate “presence,” a way to identify those out-of-
state corporations that were simply pretending to be absent
from jurisdictions where they were really transacting busi-
ness. When a company “purposefully availed” itself of the
benefits of another State’s market in the 1940s, it often in-
volved sending in agents, advertising in local media, or de-
veloping a network of on-the-ground dealers, much as Ford
did in these cases. E.g., International Shoe, 326 U. S., at
313–314, 320. But, today, even an individual retiree carv-
ing wooden decoys in Maine can “purposefully avail” him-
self of the chance to do business across the continent after
drawing online orders to his e-Bay “store” thanks to Inter-
net advertising with global reach. Ante, at 12–13, n. 4. A
test once aimed at keeping corporations honest about their
out-of-state operations now seemingly risks hauling indi-
viduals to jurisdictions where they have never set foot.
   Perhaps this is the real reason why the majority intro-
duces us to the hypothetical decoy salesman. Yes, he argu-
ably availed himself of a new market. Yes, the plaintiff ’s
injuries arguably arose from (or were caused by) the prod-
uct he sold there. Yes, International Shoe’s old causation
test would seemingly allow for personal jurisdiction. But
maybe the majority resists that conclusion because the old
test no longer seems as reliable a proxy for determining cor-
porate presence as it once did. Maybe that’s the intuition


——————
with International Shoe. Compare First Am. Corp. v. Price Waterhouse
LLP, 154 F. 3d 16, 20–21 (CA2 1998), with Martinez v. Aero Caribbean,
764 F. 3d 1062, 1067–1069 (CA9 2014).
10            FORD MOTOR CO. v. MONTANA EIGHTH
                    JUDICIAL DIST. COURT
                GORSUCH, J., concurring in judgment

lying behind the majority’s introduction of its new “affilia-
tion” rule and its comparison of the Maine retiree’s “spo-
radic” and “isolated” sales in the plaintiff ’s State and Ford’s
deep “relationships” and “connections” with Montana and
Minnesota. Ante, at 13, n. 4.
   If that is the logic at play here, I cannot help but wonder
if we are destined to return where we began. Perhaps all of
this Court’s efforts since International Shoe, including
those of today’s majority, might be understood as seeking to
recreate in new terms a jurisprudence about corporate ju-
risdiction that was developing before this Court’s muscular
interventions in the early 20th century. Perhaps it was, is,
and in the end always will be about trying to assess fairly a
corporate defendant’s presence or consent. International
Shoe may have sought to move past those questions. But
maybe all we have done since is struggle for new words to
express the old ideas. Perhaps, too, none of this should
come as a surprise. New technologies and new schemes to
evade the process server will always be with us. But if our
concern is with “ ‘traditional notions of fair play and sub-
stantial justice,’ ” International Shoe, 326 U. S., at 316 (em-
phasis added), not just our personal and idiosyncratic im-
pressions of those things, perhaps we will always wind up
asking variations of the same questions.5
   None of this is to cast doubt on the outcome of these cases.
——————
   5 The majority worries that the thoughts expressed here threaten to

“transfigure our specific jurisdiction standard as applied to corporations”
and “return [us] to the mid-19th century.” Ante, at 7, n. 2; ante, at 9, n. 3.
But it has become a tired trope to criticize any reference to the Constitu-
tion’s original meaning as (somehow) both radical and antiquated. Seek-
ing to understand the Constitution’s original meaning is part of our
job. What’s the majority’s real worry anyway—that corporations might
lose special protections? The Constitution has always allowed suits
against individuals on any issue in any State where they set foot. Supra,
at 8–9. Yet the majority seems to recoil at even entertaining the possi-
bility the Constitution might tolerate similar results for “nationwide cor-
poration[s],” whose “business is everywhere.” Ante, at 2; ante, at 9, n. 3.
                  Cite as: 592 U. S. ____ (2021)           11

               GORSUCH, J., concurring in judgment

The parties have not pointed to anything in the Constitu-
tion’s original meaning or its history that might allow Ford
to evade answering the plaintiffs’ claims in Montana or
Minnesota courts. No one seriously questions that the com-
pany, seeking to do business, entered those jurisdictions
through the front door. And I cannot see why, when faced
with the process server, it should be allowed to escape out
the back. Jackson, 5 N. Y. L. Rev., at 439. The real struggle
here isn’t with settling on the right outcome in these cases,
but with making sense of our personal jurisdiction jurispru-
dence and International Shoe’s increasingly doubtful di-
chotomy. On those scores, I readily admit that I finish these
cases with even more questions than I had at the start.
Hopefully, future litigants and lower courts will help us face
these tangles and sort out a responsible way to address the
challenges posed by our changing economy in light of the
Constitution’s text and the lessons of history.